Citation Nr: 0901058	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDING OF FACT

The evidence of record does not show credible supporting 
evidence that the claimed inservice stressor occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A June 2006 Board decision found that service connection was 
not warranted for PTSD.  The veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  Consequent to an October 2008 Order granting an 
October 2008 Joint Motion for Remand (Joint Motion), the 
veteran's appeal has been remanded to the Board.

A letter was sent to the veteran and her representative on 
November 5, 2008, in which she was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of her appeal prior to readjudication.  A letter 
was received from the veteran later in November 2008, 
enclosing the 90-Day Letter Response Form which indicated 
that she had no additional information to submit.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or her representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not provided 
adequate reasons and bases for the issue on appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Therefore, the Board finds that its decision 
of June 6, 2006, failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the June 2006 decision of the Board must be 
vacated, and a new decision is entered as if that Board 
decision had never been issued.

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a letter dated in August 
2003 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the veteran was not 
notified with respect to the establishment of effective dates 
or the assignment of disability evaluations, there is no 
prejudice to the veteran because the preponderance of the 
evidence is against her claim for service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 489 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as none was required.  In this case, 
while there is evidence of a current disorder, and a private 
medical opinion linking this disorder to the veteran's time 
in service, the record on appeal lacks competent evidence 
indicating that the veteran experienced an event or injury in 
service resulting in her current diagnosis of post-traumatic 
stress disorder.  As such, a VA examination is not necessary 
for resolution of this appeal.  See 38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 484.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  Furthermore, if the veteran did 
not engage in combat with the enemy, or if the claimed 
stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and that testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  If the veteran was not engaged in combat, 
corroborative evidence of her claimed inservice stressors 
must be introduced.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of inservice trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that:

If a post-traumatic stress disorder 
claim is based on inservice personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of 
the stressor incident.  Examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence 
of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on inservice personal assault 
without first advising the claimant 
that evidence from sources other than 
the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may omit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f) (3).

The veteran was first diagnosed with PTSD in April 2003 by a 
VA psychiatrist, who linked the veteran's PTSD diagnosis to 
an alleged sexual assault that occurred during military 
service.  This diagnosis was continued through VA outpatient 
treatment records dated through and including the veteran's 
January 2007 inpatient treatment for PTSD.  

As the veteran's claimed stressor is not related to combat, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Where a PTSD diagnosis is based on a 
noncombat stressor, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Thus, the 
issue before the Board is whether there is competent evidence 
of record corroborating the veteran's allegation that she was 
sexually assaulted in service, an element necessary to 
establish entitlement to service connection for PTSD in this 
case.

In this case, the evidence of record does not corroborate the 
veteran's claimed stressor.  The veteran has asserted, to 
include in her December 2005 testimony before the Board, that 
she went absent without leave (AWOL) as a result of the 
alleged April 1973 sexual assault, and prior to that time, 
was a "good soldier" with no prior history of misconduct.  
However, the veteran's service personnel records (SPRs) 
indicate that she was twice absent without leave (AWOL) 
during her period of service.  The veteran was AWOL from 
August 11, 1972 to August 22, 1972, and as well as from April 
12, 1973 to May 10, 1973, after which a May 1973 SPR notes 
she was reduced in rank from private first class to private 
"E2" due to "misconduct."  Moreover, during the November 
1993 VA mental disorders examination, the veteran indicated 
that after being picked on by other soldiers, feeling 
homesick, and having her leave request denied, she went AWOL 
and subsequently "had one stripe taken away." Although the 
veteran did not specify at that time which period of AWOL to 
which she was referring, the SPRs reflect that her only 
reduction in rank occurred after the second period of AWOL 
(April 1973 to May 1973).  Thus, it would logically follow 
that in November 1993, the veteran identified the reasons for 
her second period of AWOL as being teased, homesickness, and 
a denied request for leave.  

The veteran has asserted that she experienced panic attacks 
as a result of the alleged sexual assault that negatively 
impacted her work efficiency.  Specifically, she stated in 
her October 2003 PTSD questionnaire that after learning she 
was pregnant, she "got anxious and started having panic 
attacks. . . . could not concentrate on her duties . . . was 
falling apart."  However, in pertinent part, her Record of 
Assignment SPR noted that her evaluation for both conduct and 
efficiency was "good" for both the period August 1972 to 
October 1972 (while she was stationed at Fort Sam Houston, 
Texas) and the period October 1972 to September 1973 (while 
she was stationed at Fort Dix, New Jersey, the military 
installation at which the alleged sexual assault occurred).  
Thus, no change in job performance rating occurred between 
the evaluation period prior to and of the time the veteran 
claims the sexual assault occurred.  Multiple SPRs note that 
the veteran was discharged in September 1973 due to 
pregnancy, but there is no record that the veteran reported 
having been sexually assaulted or instigated proceedings 
against her alleged attacker.  Moreover, the veteran's 
service treatment records (STRs) contain only her service 
entrance examination and service separation examination, and 
there is no evidence in her service medical records that the 
veteran sought treatment for the alleged sexual assault 
itself, or for panic attacks she alleges to have subsequently 
experienced.  Her service separation examination notes only 
that she was being discharged due to pregnancy.  There are 
also no private medical records identified by the veteran, 
and contemporaneous to her service, that would provide 
corroboration. 


As noted above, statements from family members, roommates, 
fellow service members, or clergy can be used in 
corroborating an in-service stressor due to personal assault 
for the purposes of establishing service connection.  
However, the veteran reported that at the time of the 
assault, she told no one what happened.  Accordingly, she has 
been unable to submit any competent lay evidence, from either 
her family or from fellow service members, to potentially 
corroborate elements of the alleged assault in accordance 
with 38 C.F.R. § 3.304(f).  Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases may also be used to 
corroborate stressors, but again, the veteran has repeatedly 
stated that she told no friends or relatives of the alleged 
assault, and did not report it to military or civilian 
authorities.  While she has stated on multiple occasions that 
she took a pregnancy test after experiencing pregnancy 
symptoms, and the veteran clearly was pregnant at the time of 
her discharge in September 1973, no pregnancy test or other 
laboratory test results are contained in the STRs.

Thus, the remaining avenue by which the veteran may 
corroborate her claimed inservice sexual assault stressor is 
through the submission of evidence showing behavioral changes 
that may constitute credible evidence of the claimed 
stressor.  Although the list of examples noted in 38 C.F.R. § 
3.304(f) (3) is not exhaustive, the record does not show that 
the veteran requested a transfer to another military duty 
assignment or had a deterioration in her work performance (as 
noted in the above discussion of the consistently "good" 
evaluations noted in her SPRs).  There is no evidence that 
she became addicted to alcohol or other substances until well 
after her service separation, when a May 1994 VA outpatient 
treatment record noted that she abused alcohol to cope with 
depression, a condition which the veteran reported having 
experienced prior to service.  

Additionally, while there is evidence that the veteran 
experienced postservice depression and anxiety, multiple 
medical professionals linked these disorders to other causes.  
In an April 1979 VA examination, the veteran indicated that 
she had experienced depression "off and on" since age 18; 
she was diagnosed with depression and adult situational 
reaction, in part due to the stress of raising two young 
children, a physically abusive marriage which had recently 
ended in divorce, and estrangement from her parents.  She was 
again diagnosed by a private physician with depression in May 
1993, and with major depressive disorder and borderline 
personality disorder in June 1993 by a private psychologist.  
A November 1993 VA mental disorders examination diagnosed the 
veteran with dysthymia, anxiety disorder, and mixed 
personality disorder; at that time, the veteran reported 
having been verbally abused by her father, sexually abused by 
her stepfather, and physically abused by her first husband.  
In July 1994, the veteran reported to a VA psychiatrist that 
she was demoted due to "adjustment issues" with the 
military; at the same visit the veteran reported having been 
sexually assaulted in 1975, after service discharge, while 
visiting Washington, D.C.  

In the October 1994 VA mental disorders examination, the 
veteran reported that when she became pregnant in 1973 during 
service, that "they" wanted her to have an abortion, and 
that the father of the child "pretend[ed] he did not know 
[her]."  The VA examiner summarized the veteran's history in 
noting that the veteran had a traumatic childhood including 
sexual abuse by her stepfather, and had difficulty adjusting 
after high school to working in civilian life as well as the 
military.  Moreover, the examiner indicated that the veteran 
had "a history of a very unstable personality being 
impulsive with . . . very stormy interpersonal relationships 
. . . seems to have a very defective personality with the 
characteristics of a borderline."  It was not until April 
2003 during a VA outpatient treatment visit that the veteran 
indicated to her VA treating psychologist that she had been 
sexually assaulted in service.  At that time, the veteran 
stated that she was drugged and raped by another soldier, 
who, once she revealed she was pregnant, threatened her with 
a gun and said he would kill her if she did not have an 
abortion.  She reported that she never informed anyone of the 
assault because "'those were the 70s, you didn't have anyone 
to talk [to] . . . I was afraid of what they would do to me... 
or what that man could do if I accused him.'"  

Additionally, the veteran's statements as to the timing of 
the alleged sexual assault, and its relationship to her 
second period of AWOL, are inconsistent.  In her September 
2003 initial stressor statement, she reported that the 
alleged sexual assault occurred in June or July 1973, when 
she was on a date with an officer who drugged her drink.  She 
stated that "I cannot remember much of what happened that 
evening.  I know I had been raped that evening.  It was not 
consensual."  The veteran's treating VA physician, Dr. D.P., 
also noted that the veteran reported being raped in June or 
July 1973.  Thus, until her October 2004 Decision Review 
Officer (DRO) hearing at the RO, the veteran consistently 
alleged that her claimed stressor occurred in June or July 
1973, which was 2 to 3 months following her second period of 
AWOL.  During that October 2004 DRO hearing, the veteran was 
asked whether she remembered approximately when the sexual 
assault occurred, to which she answered, "I think April 
1973," the date she also testified the claimed sexual 
assault occurred during her December 2005 hearing before the 
Board.  April 1973 would have been the approximate conception 
date for her first child, who is noted in the record to have 
been born in January 1974.  Thus, the evidence reflects that 
the veteran has provided two conflicting bases for her second 
period of AWOL, and two conflicting dates on which the 
claimed stressor occurred.   

The October 2003 letter from Dr. D. P. also does not 
corroborate the veteran's claimed stressor.  The Joint Motion 
indicated that, on Remand, the Board must also 
"appropriately analyze Dr. D. P.'s statement for its 
potential value in determining whether [the veteran's] 
stressor could be corroborated," and cited Kowalski v. 
Nicholson in noting that this medical opinion could not be 
discounted solely because it was based on the reported 
medical history of the veteran.  Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  While the Joint Motion correctly 
characterized the holding in Kowalski, the Court has also 
held that the probative value of a medical opinion, when 
based on a medical history as reported by a veteran, may be 
limited when the medical opinion's conclusion is in 
contradiction to, or otherwise conflicts with, other 
objective medical evidence of record documenting that medical 
history.  Compare Kowalski, 19 Vet. App. at 179, with LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  

In addition to relying on the veteran's claimed stressor date 
of June or July 1973, which the veteran later stated was 
April 1973, Dr. D. P.'s October 2003 diagnostic letter noted 
that part of the basis for the veteran's longstanding PTSD 
was that she "tried to confide the story to her doctors, but 
'they never had time to listen.'"  However, the claims file 
contains private and VA outpatient treatment records dated 
during the period between the veteran's service separation 
and her initial diagnosis, including a number of psychiatric 
evaluations, during which her entire personal medical and 
social history were recorded.  Although the veteran 
repeatedly reported and detailed physical, verbal, and sexual 
abuse by her father, stepfather, and/or 
ex-husband, she never asserted or described the inservice 
sexual assault.  

Additionally, Dr. D. P. noted that the veteran had multiple 
somatic and physical complaints as a result of her PTSD.  An 
August 1993 private physical examination found that the 
veteran may have a gastrointestinal disorder which could be 
resolved through dietary and medical treatment, but that 
"her physical exam is basically normal."  Moreover, an 
October 1994 VA examination noted that the veteran was well-
nourished, and had no physical abnormalities other than 
degenerative joint disease of the back.  Finally, several of 
the specific complaints noted by Dr. D.P., to include 
difficulty swallowing and neuropathy, appear only in records 
dated beginning in 2003.  Thus, continuity of many of the 
symptoms noted by Dr. D. P. is not shown, calling into 
question whether these "multiple somatic and physical 
complaints" were in fact related to the veteran's PTSD.  
See, c.f. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Finally, Dr. D. P. stated that as a result of the alleged 
sexual assault, the veteran was unable to keep a job.  
However, the veteran herself has contradicted this 
conclusion; she stated during the October 1994 VA mental 
disorders examination that she "'either quit or [got] fired 
from every job,'" leading the VA examiner to note that the 
veteran "failed to adjust from early in life, even before 
she entered military service."  Thus, based on the 
inconsistencies shown between what the veteran reported to 
Dr. D. P., and what the objective medical evidence of record 
reflects, it appears that Dr. D. P.'s October 2003 opinion 
letter is not probative to establish confirmation of the 
stressor on which it is based.  The inherent problem in this 
case is not Dr. D. P.'s diagnosis, but the veracity of those 
events reported to Dr. D. P. and on which her diagnosis is 
based.  See LeShore, 8 Vet. App. at 409.  The evidence of 
record simply does not support the veteran's history as 
reported.   


Ultimately, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. §3.304 (f).  Based on the evidence 
discussed above, the second prong of the pertinent criteria 
for service connection for PTSD is not satisfied.  Although 
the veteran has a diagnosis of PTSD which her VA treating 
physician relates to the claimed stressor, the evidence of 
record is insufficient with which to confirm that the claimed 
stressor, on which the PTSD diagnosis is based, occurred.  
Without adequate evidence to corroborate the claimed 
noncombat stressor, service connection for PTSD is not 
warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


